Citation Nr: 9920504	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fracture of the transverse process of the third lumbar (L3) 
vertebra, with radiographic evidence of degenerative 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to August 
1969 and from July 1970 to October 1980.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a January 1994 rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted the veteran's claim of entitlement to a 
compensable evaluation for the residuals of a fracture of the 
L3 transverse process with x-ray evidence of degenerative 
arthritis, and assigned a 10 percent rating.

The Board notes that in March 1999, the RO granted an 
additional increase to 20 percent.  The veteran is generally 
presumed to be seeking the maximum available by law, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  In this case, the veteran has 
continued to express dissatisfaction with the disability 
rating assigned.

This case was previously before the Board in both August 1997 
and December 1998.  On both occasions, it was remanded to the 
RO for additional development.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation is well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
that he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 
11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Since the claim of 
entitlement to an increased evaluation is well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a). 

As noted above, this case was remanded on two previous 
occasions.  In August 1997, the Board remanded this case with 
instructions that the RO contact the veteran and obtain the 
names and addresses of all of medical care providers who have 
treated the veteran for his low back condition since July 
1993.  The RO was instructed to obtain copies of all records 
referred by the veteran, and was specifically instructed to 
request any available records pertaining to the veteran from 
the VA Clinic in Victoria, Texas.

In response to these instructions, the RO sent a letter to 
the veteran inquiring as to the names and addresses of any 
medical care providers who may have treated him for his lower 
back condition.  In response, the veteran indicated that the 
only medical care provider from whom he received treatment 
was the VA Clinic in Victoria, Texas.  However, there is no 
evidence the RO attempted to obtain these records.

As the RO did not attempt to obtain these records, the Board 
again remanded this case in December 1998 with the specific 
instructions that the RO once again contact the veteran and 
request that he provide the names and addresses of any 
medical care providers who may have treated him for his lower 
back condition, and that once the veteran has responded, the 
RO obtain these records.  The Board also instructed the RO to 
specifically request records of the veteran's treatment at 
the VA Clinic in Victoria, Texas.

In response to the second remand, it appears that the RO sent 
a letter to the veteran asking for the names and addresses of 
any health care providers who may have treated him for his 
lower back disability since July 1993.  It does not appear 
that the veteran ever responded to this letter.  It also does 
not appear from the record that the RO ever requested the 
veteran's treatment records from the VA Clinic in Victoria, 
Texas.  The Court has stated that compliance by the RO with 
the Board's remand instructions is neither optional nor 
discretionary.  A claimant is entitled to complete compliance 
with the Board's instructions.  Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and a further 
remand of the case will be mandated.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Therefore, as the RO has failed to comply with the Board's 
instructions regarding its request for specific VA outpatient 
treatment records, the Board finds that an additional remand 
is mandated as a matter of law.

Accordingly, this case is remanded for the following:

1. The RO must attempt to obtain all 
records of treatment pertaining to the 
veteran from the VA Clinic in 
Victoria, Texas, since July 1993.  If 
for any reason, these records are 
found to be unavailable, this should 
be noted and explained in the 
veteran's claims folder.

2. Thereafter, the RO should review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  After undertaking any 
development deemed appropriate in 
addition to that outlined above, the 
RO should readjudicate the issue of 
entitlement to an increased evaluation 
for the residuals of a fracture of the 
transverse process of the L3 vertebra, 
with x-ray evidence of degenerative 
arthritis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









